SECURITY AGREEMENT

        THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of March 14, 2005 by ENER1, INC., a Florida corporation (the “Obligor”), in
favor of Satellite Asset Management, L.P. (the “Agent”) and each of the lenders
whose names appear on the signature pages hereof. Such lenders are each referred
to herein as a “Secured Party” and, collectively, as the “Secured Parties”. This
Agreement is being executed and delivered by the Obligor and the Secured Parties
in connection with that certain Securities Purchase Agreement, dated as of March
11, 2005, by and between the Obligor and each Secured Party (the “Securities
Purchase Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Securities Purchase
Agreement.


W I T N E S S E T H:

        WHEREAS, pursuant to the terms of the Purchase Agreement, the Secured
Parties have agreed to purchase from the Obligor, and the Obligor has agreed to
sell to the Secured Parties, 7.5% Senior Secured Convertible Debentures (the
“Debentures”);

        WHEREAS, the Obligor shall derive substantial direct and/or indirect
benefits from the transactions contemplated by the Purchase Agreement and the
Debentures;

        WHEREAS, it is a condition to the obligation of the Secured Parties to
purchase the Debentures that the Obligor enter into this Agreement; and

        WHEREAS, pursuant to that certain Amended and Restated Intercreditor
Agreement, dated as of the date hereof (the “Intercreditor Agreement”), by and
among the Agent, the Secured Parties, and the secured parties holding the 5%
Senior Secured Convertible Debentures due 2009 (the “Existing Debentures”), the
Secured Parties and such other secured parties have designated the Agent as
their collateral agent.

        NOW, THEREFORE, in consideration of the foregoing, the covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent, Secured Parties and the
Obligor hereby agree as follows.


ARTICLE I
COLLATERAL; OBLIGATION SECURED

      Section 1.1 Grant and Description.

    (a)        As security for the Obligor’s obligations under this Agreement,
the Securities Purchase Agreement and the Debentures (collectively, the
“Transaction Documents”), the Obligor hereby agrees that, immediately and
automatically upon the occurrence of a Springing Lien Event (as hereinafter
defined), the Obligor shall (i) be deemed to have granted to each Secured Party
a first priority security interest in and Lien upon, and pledged to each Secured
Party, all of the Obligor’s right, title and interest in, to and under the
Collateral (as hereinafter defined); and (ii) in the event that the Obligor
assigns its rights to purchase the equity interests of GES from General Motors
and Giner, Inc. to an Affiliate, cause such Affiliate to grant to each Secured
Party a first priority security interest in and Lien upon, and pledge to each
Secured Party, all of its right, title and interest in, to and under the
Collateral. If a Springing Lien Event described in clause (i) of the definition
of “Springing Lien Event” occurs and such security interest is deemed to have
been granted, the security interest shall remain in effect until the Common
Stock is and remains listed on the Nasdaq National Market, the Nasdaq SmallCap
Market or the New York Stock Exchange (or trading shall have resumed thereon if
suspended) for six consecutive months; provided, however, that any subsequent
delisting or trading suspension will again constitute a Springing Lien Event.

-1-

    (b)        As used herein, the term “Springing Lien Event” means the
occurrence of any of the following: (i) after the one year anniversary of the
date of this Agreement, the Common Stock shall not be listed on the Nasdaq
National Market, the Nasdaq SmallCap Market or the New York Stock Exchange or
trading in the Common Stock on such market or exchange shall have been
suspended; or (ii) an Event of Default (as hereinafter defined).

    (c)        As used herein, the term “Collateral” means (i) all capital
stock, membership interests and other equity securities issued by EnerDel, Inc.
(“EnerDel”), and Giner Electrochemical Systems, LLC (“GES”), now or hereafter
owned by Obligor or any of its Affiliates to whom Obligor assigns its rights to
purchase the equity interests of GES from General Motors and Giner, Inc.; and
(ii) all replacements, products and proceeds of, and dividends, distributions in
property, returns of capital or other distributions made on or with respect to,
any of the foregoing capital stock, membership interests and other equity
securities.

        Section 1.2 Financing Statements; Further Assurances. Concurrently with
the execution and delivery of this Agreement, the Oblgior shall deliver to the
Agent all certificates representing capital stock and other equity securities of
EnerDel owned by the Obligor. The Obligor shall deliver any additional
certificates representing Collateral to the Agent promptly (but in no event
later than two Business Days) upon receipt thereof. The Obligor hereby
authorizes the Agent to file, transmit or communicate, as applicable, UCC
financing statements and amendments in order to perfect each Secured Party’s
first priority security interest in the Collateral without the Obligor’s
signature to the extent permitted by applicable law, provided that the Agent
shall concurrently copy the Obligor on all such filings. In addition to the
foregoing, at any time upon the written request of the Agent, the Obligor shall
promptly (i) execute (or cause to be executed) and deliver to the Agent, any and
all agreements, financing statements, certificates, instruments and other
documents (the “Additional Documents”) upon which the Obligor’s signature may be
required and that the Agent may reasonably request in form and substance
satisfactory to the Agent, and/or (ii) perform any acts (including, without
limitation, causing the equity interests in EnerDel and GES to be certificated
and delivered to the Agend); in each case, to perfect and continue perfected or
better perfect each Secured Party’s security interest in the Collateral (whether
now owned or hereafter arising or acquired), and in order to fully consummate
all of the transactions contemplated hereby and under the other Transaction
Documents that the Agent reasonably believes to be necessary as a result of any
amendment to the Uniform Commercial Code in effect from time to time in the
State of Florida (the “UCC”), provided, that any Additional Documents that
require the Obligor to assume any new obligations shall be subject to the review
and approval of the Obligor, such approval not to be unreasonably withheld or
delayed. To the maximum extent permitted by applicable law, the Obligor hereby
authorizes the Agent to execute any such Additional Documents in the Obligor’s
name and authorize the Agent to file such executed Additional Documents in any
appropriate filing office, provided, that any Additional Documents that require
the Obligor to assume any new obligations shall be subject to the review and
approval of the Obligor, such approval not to be unreasonably withheld or
delayed. The Obligor also hereby ratifies its authorization for the Agent to
have filed in any jurisdiction the financing statements or amendments thereto
filed prior to the date hereof (if any), copies of which have previously been
provided to the Obligor. The Obligor shall not terminate, amend or file any
correction statement with respect to any UCC financing statement filed pursuant
to this Agreement without obtaining the prior written consent of Secured Parties
holding at least a majority of the Registrable Securities into which all of the
Debentures then outstanding are convertible (without regard to any limitation on
such conversion). The Obligor appoints the Agent as the Obligor’s
attorney-in-fact, with a power of attorney to execute on behalf of the Obligor
such Additional Documents and other similar instruments as the Agent may from
time to time deem necessary or desirable to protect or perfect the security
interest in the Collateral, provided, that any Additional Documents that require
the Obligor to assume any new obligations shall be subject to the review and
approval of the Obligor, such approval not to be unreasonably withheld or
delayed. Such power of attorney is coupled with an interest and shall be
irrevocable.

        Section 1.3 Obligations Secured. The Collateral and the power of
collection pertaining thereto shall secure any and all indebtedness, liabilities
and obligations of the Obligor or the Obligor to the Secured Parties evidenced
by and/or arising pursuant to this Agreement, the Purchase Agreement or the
Debentures, now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several
or joint and several, including, without limitation, the obligations of the
Company to repay principal of the Debentures, to pay interest on the Debentures
(including, without limitation, interest accruing after any bankruptcy,
insolvency, reorganization or other similar filing) and to pay all fees,
indemnities, costs and expenses (including attorneys’ fees) provided for in this
Agreement, the Purchase Agreement or the Debentures (collectively the
“Obligations”).

-2-


ARTICLE II
COVENANTS

        Section 2.1 Duties of the Obligor Regarding Collateral. At all times
after the date hereof, the Obligor agrees that it shall:

(a)     Preserve the Collateral in good condition and order (ordinary wear and
tear excepted) and not permit it to be abused or misused; provided, however,
that Agent and Secured Parties shall be obligated to exercise reasonable care
with respect to any Collateral that comes into any of their possession;

(b)     Not allow any of the Collateral to be affixed to real estate, except for
any property deemed to be fixtures;

(c)     Maintain good and complete title to the Collateral subject to Permitted
Liens;

(d)     Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e)     Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that the Secured Parties’ security interest in the
Collateral shall not become subordinate or junior to the security interests,
liens or claims of any other Person;

(f)     Refrain from selling, assigning or otherwise disposing of any of the
Collateral without obtaining the prior written consent of the Secured Parties
holding a majority of the Registrable Securities into which all of the
Debentures then outstanding are convertible (without regard to any limitation on
such conversion), or until all of the Obligations have been fully performed and
paid in full; provided, however, that concurrently with any disposition
permitted by this Section 2.1(f), (x) the security interest granted hereby shall
automatically be released from the Collateral so disposed, and (y) the security
interest shall continue in the Proceeds (as defined in the UCC) of such
Collateral or any property purchased with such Proceeds; and provided further,
that, Agent and Secured Parties shall execute and deliver, at the Obligor’s sole
cost and expense, any releases or other documents reasonably requested by the
Obligor, that is in form and substance reasonably acceptable to the executing
party, confirming the release of the security interest in that portion of the
Collateral that is the subject of a disposition permitted by this Section
2.1(f);

(g)     Promptly provide to Agent and each Secured Party such financial
statements, reports, lists and schedules related to the Collateral and any other
information relating to the Collateral as Agent or such Secured Party may
reasonably request from time to time;

(h)     Upon reasonable notice, permit Agent or any Secured Party to inspect all
books and records of the Obligor relating to the Collateral at such times and as
often as Agent or any such Secured Party may reasonably request; and

(i)     Promptly notify Agent and each Secured Party if any Event of Default (as
hereinafter defined) occurs.

        Section 2.2 Other Encumbrances. At all times after the date hereof, the
Obligor shall: (i) defend its title to, and the Secured Parties’ interest in,
the Collateral against all claims, (ii) take any action necessary to remove any
encumbrances on the Collateral other than Permitted Liens, and (iii) defend the
right, title and interest of the Secured Parties in and to any of the Obligor’s
rights in the Collateral.

        Section 2.3 Change Name or Location. The Obligor shall not, except upon
30 days’ prior written notice to Agent and each Secured Party, change its
company name or conduct its business under any name other than that set forth
herein or change its jurisdiction of organization or incorporation, chief
executive office, place of business from the current location.

-3-


ARTICLE III
EVENTS OF DEFAULT

        Section 3.1 Events of Default Defined. The occurrence of any of the
following events shall constitute an event of default under this Agreement
(each, an “Event of Default”):

    (a)        The failure of the Obligor to perform or comply in a material
respect with any act, duty or obligation required to be performed under this
Agreement if such failure is not remedied within ten (10) Business Days after
the Obligor receives written notice of such failure from any Secured Party,
provided, that if during such ten Business Day period, the Obligor is diligently
and in good faith taking steps to cure such breach, such period will be extended
from ten Business Days to fifteen (15) Business Days;

    (b)        If any of the representations or warranties of the Obligor set
forth in this Agreement shall prove to have been incorrect in any material
respect when made, or becomes incorrect in any material respect and is not cured
within ten (10) Business Days after the Obligor receives written notice from any
Secured Party, provided, that if during such ten Business Day period, the
Obligor is diligently and in good faith taking steps to cure such breach, such
period will be extended from ten Business Days to fifteen (15) Business Days;

    (c)        If any material portion of the Collateral shall be damaged,
destroyed or otherwise lost and such damage, destruction or loss is not covered
by insurance; or

    (d)        If an “Event of Default” as defined in the Debentures shall have
occurred.

        Section 3.2 Rights and Remedies Upon Default. If an Event of Default
shall have occurred hereunder, any Secured Party may, at its option, without
notice or demand, declare the Obligations to be immediately due and payable. As
to any Collateral, the Agent shall, in its capacity as collateral agent for the
Secured Parties, have the rights and remedies of any secured creditor under the
UCC, such rights to be exercised in such order or manner as the Secured Parties
may determine against the Obligor. If for any reason the Agent should be
required by law or otherwise to give notice to the Obligor of the sale of any
Collateral, the Obligor agrees that any written notice sent by overnight
delivery service not less than ten (10) calendar days before the sale or mailed
postage prepaid, return receipt requested, to the Obligor’s address listed below
not less than fifteen (15) calendar days before the sale shall be deemed
reasonable and adequate.

        Section 3.3 Allocation of Proceeds. Any funds received by the Agent or a
Secured Party pursuant to this Agreement shall be allocated among and paid to
the Secured Parties on a pro rata basis based on the amount of principal and
accrued and unpaid interest then outstanding on their respective Debentures. To
the extent that a Secured Party receives greater than its pro rata share, such
Secured Party shall promptly remit such overpayment to each other Secured Party
as required to comply with the preceding sentence. Each Secured Party may
determine the order in which to apply funds received by it regardless of the
order in which any other Secured Party applies funds (e.g., a Secured Party may
determine to apply funds first to expenses, second to interest and third to
principal and another Secured Party may determine to apply funds first to
interest, second to expenses and third to principal).


ARTICLE IV
ADDITIONAL REMEDIES

        Upon the occurrence of an Event of Default, the Obligor shall:

    (a)        Endorse any and all documents evidencing any Collateral to the
Agent, or as otherwise instructed by the Agent, and notify any payor that said
documents have been so endorsed and that all sums due and owing pursuant to them
should be paid directly to the Agent, or as otherwise instructed by the Agent;

    (b)        Turn over to the Agent, or as otherwise instructed by the Agent,
copies of all documents evidencing any right to collection of any sums due the
Obligor arising from or in connection with any of the Collateral;

    (c)        Take any action reasonably required by the Agent with reference
to the Federal Assignment of Claims Act; and

    (d)        Keep all of its books, records, documents and instruments
relating to the Collateral in such manner as the Agent may require.

-4-


ARTICLE V
REPRESENTATIONS AND WARRANTIES

        The Obligor represents and warrants to the Agent and the Secured Parties
as follows:

        Section 5.1 Title to Collateral. The Obligor is the owner of and has
good and marketable title to, or has a valid and subsisting leasehold interest
in, all of the Collateral.

        Section 5.2 No Other Encumbrances. The Obligor has not granted, nor will
it grant, a security interest in the Collateral to any other individual or
entity, and such Collateral is free and clear of any mortgage, pledge, lease,
trust, bailment, lien, security interest, encumbrance, charge or other
arrangement (other than the Permitted Liens).

        Section 5.3 Authority; Enforceability. The Obligor has the authority and
capacity to perform its obligations hereunder, and this Agreement, when executed
and delivered, will be the valid and binding obligation of the Obligor
enforceable against the Obligor in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application affecting the enforcement of creditors’ rights or
general equitable principals, whether applied in law or equity.

        Section 5.4 Company Name; Place of Business; Location of Collateral. The
Obligor’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive office, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in Exhibit
A hereto.

        Section 5.5 Perfection; First Priority Security Interest. Upon the
filing of UCC financing statements with the Secured Transaction Registry (and
such other jurisdictions where the Obligor may, in the future, become organized
or incorporated from time to time), the security interest in the Collateral
granted hereunder shall constitute at all times a valid first priority security
interest following a Springing Lien Event (other than with respect to Permitted
Liens and except where the Secured Parties have failed to file necessary
continuation statements), perfected with respect to all Collateral for which the
filing of the UCC financing statements is a valid method of perfection, vested
in the Secured Parties, in and upon the Collateral, free and clear of any liens
(other than the Permitted Liens).


ARTICLE VI
MISCELLANEOUS

        Section 6.1 Survival; Severability. The representations, warranties,
covenants and indemnities made by the Obligor herein shall survive the execution
and delivery of this Agreement notwithstanding any due diligence investigation
made by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.

        Section 6.2 Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Agent and the Secured Parties. Each Secured Party may
assign its rights hereunder in connection with any private sale or transfer of
the Debentures in accordance with the terms of the Purchase Agreement, in which
case the term “Secured Party” shall be deemed to refer to such transferee as
though such transferee was an original signatory hereto. The Agent may resign or
be replaced in accordance with the terms of the Intercreditor Agreement, in
which case the term “Agent” shall be deemed to refer to the successor agent as
though such agent was an original signatory hereto. The Obligor may not assign
its rights or obligations under this Agreement.

        Section 6.3 Governing Law; Jurisdiction. This Agreement shall be
governed by and construed under the laws of the State of Florida applicable to
contracts made and to be performed entirely within the State of Florida. The
Obligor hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts sitting in the City of Miami, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. The Obligor hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to the Obligor at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

-5-

        Section 6.4 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

        Section 6.5 Notices. Any notice, demand or request required or permitted
to be given by the Obligor, the Agent or a Secured Party pursuant to the terms
of this Agreement shall be in writing and shall be deemed delivered (i) when
delivered personally or by verifiable facsimile transmission, unless such
delivery is made on a day that is not a Business Day, in which case such
delivery will be deemed to be made on the next succeeding Business Day, (ii) on
the next Business Day after timely delivery to an overnight courier and (iii) on
the Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid), addressed as
follows:

If to the Obligor:

Ener1, Inc.
550 Cypress Creek Road
Suite 120
Fort Lauderdale, Florida 33309
Attn: Kevin P. Fitzgerald
Tel: 954-202-4442
Fax: 954-202-2884

with a copy to:

Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue N.W.
Washington, DC 20036
Attn: Stephen I. Glover
Tel: 202-955-8500
Fax: 202-467-0539

If to the Agent:

Satellite Asset Management, L.P.
623 Fifth Avenue, 20th Floor
New York, NY 10022
Attn: Charles Gassenheimer
Tel: 212-209-2087
Fax: 212- 209-2020

with a copy to:

Duval & Stachenfeld LLP
300 East 42nd Street
New York, NY 10019
Attn: Robert L. Mazzeo
Tel: 212-883-1700
Fax: 212-883-8883


and if to a Secured Party, to the address for such Secured Party as shall appear
on the signature page to the Purchase Agreement executed by such Secured Party,
or as shall be designated by such Secured Party in writing to the Obligor in
accordance with this Section 6.5.

-6-

        Section 6.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended except pursuant to a written instrument executed by
the Obligor, the Agent and the Secured Parties holding at least two-thirds (2/3)
of the Registrable Securities into which all of the Debentures then outstanding
are convertible (without regard to any limitation on such conversion), and no
provision hereof may be waived other than by a written instrument signed by the
party against whom enforcement of any such waiver is sought.

        Section 6.7 No Waiver. Neither the Agent nor any Secured Party shall by
any act (except as provided in Section 6.6 above), any failure to act or any
delay in acting be deemed to have (i) waived any right or remedy under this
Agreement, any other Transaction Document or any document, agreement or
instrument made, delivered or given in connection with this Agreement or the
other Transaction Documents, or (ii) acquiesced in any Event of Default or in
any breach of any of the terms and conditions of this Agreement, any other
Transaction Document or any document, agreement or instrument made, delivered or
given in connection with this Agreement or the other Transaction Documents. No
failure to exercise, nor any delay in exercising, any right, power or privilege
of the Agent or any Secured Party under this Agreement, any other Transaction
Document or any document, agreement or instrument made, delivered or given in
connection with this Agreement or the other Transaction Documents shall operate
as a waiver of any such right, power or privilege. No single or partial exercise
of any right, power or privilege under this Agreement, any other Transaction
Document or any document, agreement or instrument made, delivered or given in
connection with this Agreement or the other Transaction Documents shall preclude
any other or further exercise of any other right, power or privilege. A waiver
by the Agent or a Secured Party of any right or remedy under this Agreement, any
other Transaction Document or any other document or instrument made, delivered
or given in connection with this Agreement or the other Transaction Documents on
any one occasion shall not be construed as a bar to any right or remedy that the
Agent or such Secured Party would otherwise have on any future occasion.

        Section 6.8 Cumulative Remedies. The rights and remedies provided in
this Agreement are cumulative, may be exercised singly or concurrently, and are
not exclusive of any other rights or remedies provided by law.

        Section 6.9 Waivers of Jury Trial. The Obligor hereby irrevocably and
unconditionally waives trial by jury in any legal action or proceeding relating
to this Agreement or any other Transaction Document to which it is a party and
for any counterclaim therein.

        Section 6.10 Costs. The Obligor hereby agrees to pay all documented
reasonable out-of-pocket costs and expenses of the Agent and each Secured Party
in connection with the enforcement of this Agreement and any amendment, waiver
or consent relating hereto (including, without limitation, reasonable legal fees
and disbursements).

        Section 6.11 Waivers. The Obligor acknowledges that the Obligations
arose out of a commercial transaction and hereby knowingly and intelligently
waives any right to require the Agent or any Secured Party to (i) proceed
against any person or entity, (ii) proceed against any other collateral under
any other agreement, (iii) pursue any other remedy available to the Agent or
such Secured Party, or (iv) make presentment, demand, dishonor, notice of
dishonor, acceleration and/or notice of non-payment.

        The Obligor further waives any defense that it may have to the exercise
by the Agent or any Secured Party of its rights under this Agreement, other than
the defense that the Obligations have fully been paid and performed.

        Section 6.12 Attorney-in-Fact. The Obligor appoints the Agent its true
attorney-in-fact to perform any of the following powers, which are irrevocable
until termination of this Agreement and may be exercised, from time to time, by
the Agent’s officers and employees or any of them if an Event of Default occurs:
(i) to perform any obligation of the Obligor hereunder in the Obligor’s name or
otherwise; (ii) to collect by legal proceedings or otherwise all dividends,
interest, principal or other sums now or hereafter payable upon or on account of
the Collateral, to accept other property in exchange for the Collateral, and any
money or property received in exchange for the Collateral may be applied to the
Obligations or held by the Agent under this Agreement; (iii) to make any
compromise or settlement the Agent deems desirable or proper in respect of the
Collateral; and (iv) to insure, process and preserve the Collateral. The
foregoing power of attorney shall take effect only upon an Event of Default.

-7-

        Section 6.13 Cross Default. The Obligor agrees and acknowledges that a
default under the terms of this Agreement shall constitute a default under the
other Transaction Documents, and a default under any of the other Transaction
Documents shall constitute a default under this Agreement.

        Section 6.14 Fees and Expenses. On demand by the Agent or any Secured
Party, without limiting any of the terms of any other Transaction Document, the
Obligor is obligated to pay all documented reasonable fees, and out-of-pocket
costs, and expenses (including, without limitation, reasonable attorneys’ fees
and legal expenses) incurred by the Agent or such Secured Party in connection
with (i) filing or recording any documents (including all taxes in connection
therewith) in public offices; and (ii) paying or discharging any taxes, counsel
fees, maintenance fees, encumbrances, or other amounts in connection with
protecting, maintaining, or preserving the Collateral or defending or
prosecuting any actions or proceedings arising out of or related to the
Collateral.

        Section 6.15 Release. No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by the Obligor or any other obligor to a Secured Party, nor additional
advances made by any Secured Party to the Obligor, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to the Obligor by
the Agent or any Secured Party nor any other act of the Agent or any Secured
Party shall release the Obligor from any Obligation, except a release or
discharge executed in writing by each Secured Party with respect to such
Obligation or upon full payment and satisfaction of all Obligations and
termination of the Debentures. At such time the Obligations have been satisfied
in full, the Agent and each Secured Party shall execute and deliver to the
Obligor all assignments and other instruments as may be reasonably necessary or
proper to terminate such Secured Party’s security interest in the Collateral,
subject to any disposition of the Collateral that may have been made by the
Agent or such Secured Party pursuant to this Agreement. For the purpose of this
Agreement, the Obligations shall be deemed to continue if the Obligor enters
into any bankruptcy or similar proceeding at a time when any amount paid to the
Agent or a Secured Party could be ordered to be repaid as a preference or
pursuant to a similar theory, and shall continue until it is finally determined
that no such repayment can be ordered.

        Section 6.16 Marshalling and Other Matters. The Obligor hereby waives,
to the extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement and redemption laws now or hereafter in force and
all rights of marshalling in the event of any sale hereunder of the Collateral
or any part thereof or any interest therein. Further, the Obligor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Agreement on behalf of the Obligor, and on behalf
of each and every person acquiring any interest in or title to the Collateral
subsequent to the date of this Agreement and on behalf of all persons to the
extent permitted by applicable law.

[Signatures Page to Follow]

-8-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Obligor, the Agent and each Secured Party have
duly executed this Agreement as of the date first written above.

OBLIGOR:

ENER1, INC., a Florida corporation


BY: /S/ Kevin P. Fitzgerald
——————————————
Kevin P. Fitzgerald
Chief Executive Officer


AGENT:
SATELLITE STRATEGIC FINANCE ASSOCIATES, LLC


BY: /S/ Brian S. Kriftcher
——————————————
Brian S. Kriftcher
Chief Operating Officer and Principal


-9-

--------------------------------------------------------------------------------

[Counterpart Signature Page to the Security Agreement]

SECURED PARTY:


BY: /S/
——————————————
Name:
Title:


-10-

--------------------------------------------------------------------------------


EXHIBIT A


LIST OF COLLATERAL LOCATIONS, EXECUTIVE OFFICES AND
JURISDICTION OF ORGANIZATION OR INCORPORATION OF OBLIGOR

  Executive Offices:     Ener1 Battery Company   550 West Cypress Creek Road,
Suite 120   Ft. Lauderdale, Florida 33309     Collateral Location: 1751 West
Cypress Creek Road, Ft. Lauderdale, Florida 33309   Jurisdiction of
Incorporation: Ener1, Inc. - State of Florida


-11-